On Petition eor a Rehearing.
Bicknell, C. C. — It is urged in the petition for a rehearing, that there is a substantial variance between the lease and the allegations of the complaint, but there is no such variance. A writing may be declared upon according to its legal effect, and, when so declared upon, there is no variance on that account. The pleader in this case stated the legal effect of the writing, and the court below, in its conclusions of law, did the same, and both were right.
Per Curiam. — The petition for a rehearing is overruled.